IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DONNA JOHNSTONE,                          : No. 132 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
ROBERT JOHNSTONE,                         :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.